[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DE: ORDER SUA SPONTE
The order entered on February 5, 1996 denying the plaintiff's motion (#144) is vacated.
Further, the motion seeks to open the judgment on the basis of fraud. The undersigned, who sat on the trial, recuses himself. Another judge will hear all pending and future matters, cf.Billington v. Billington, 220 Conn. 212.
Motion (#149) For Clarification is ordered reprinted.
HARRIGAN, J.